DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENTS
OPTIONS AVAILABLE TO THE APPLICANT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AUTHORIZATION FOR THE CORRECTIONS BY THE EXAMINER
Authorization for this examiner’s amendment was given in a telephone interview attorney Michelle Leveque, having Reg. No. 36,193, on 1/24/22. 
CORRECTIONS MADE IN THE APPLICATION
The application has been amended as following:
IN THE CLAIMS:
The below described amendments to the claims are necessary to further clarify the claimed invention.
NOTE: The claims amended by this examiner's amendment have been referred to by their original claim number and, if renumbered at time of allowance, also by the new number located in parentheses as required by MPEP § 1302.04(g).

1.  (Currently amended)  A chip-carrier package, comprising:
a data processing system including:
a master die; and

the first slave die including a first slave device and a first slave-side wireless bus interface (WBI) coupled to the first slave device, where the first slave device is a memory;
the second slave die including a second slave device and a second slave-side WBI coupled to the second slave device, where the second slave device is a sensor including a transducer configured to transmit and receive radio frequency (RF) signals, the transducer being a MEMS radar transducer; and
the master die including:
a master device;
a system bus coupled to the master device;
a first bus-side WBI, coupled to the system bus, configured to establish a first wireless link to the first slave-side WBI to exchange data between the master device and the memory; and
a second bus-side WBI, coupled to the system bus, configured to establish a second wireless link to the second slave-side WBI to exchange data between the master device and the sensor.
 

 3. (2)(Currently amended) The chip-carrier package of claim 1, where 

13. (10) (Currently amended)  An integrated circuit die including:
a master device;
an integrated bus coupled to the master device;

a second bus-side WBI, coupled to the master device via the integrated bus, including a transmitter inductor, a transmission circuit coupled to the transmitter inductor, a bus slave interface, and a controller coupled to the transmission circuit and coupled, via the bus slave interface, to the integrated bus,
where the bus slave interface is configured to route bus messages with a designated address to the controller of the bus-side WBI,
where the first bus-side WBI is configured to:
establish a first wireless link to a first slave-side WBI of a first slave die to couple the master device to a first slave device of the first slave die when the first slave die is packaged with the integrated circuit die in a chip-carrier package, where the first slave device is a memory;
form an information packet from a bus message routed to the controller of the first bus-side WBI by the bus slave interface, and
transmit the information packet to the first slave-side WBI of the first slave die via the first wireless link, and
where the second bus-side WBI is configured to:
establish a second wireless link to a second slave-side WBI of a second slave die to couple the master device to a second slave device of the second slave die when the second slave die is packaged with the first slave die and the integrated circuit die in the chip-carrier package, where the second slave device is a sensor that includes a transducer configured to transmit and receive radio frequency (RF) signals, the transducer being a MEMS radar transducer, and where the first and second slave dies are arranged horizontally within a tier of the chip-carrier package,

transmit the information packet to the second slave-side WBI of the second slave die via the second wireless link.

26. (14) (Currently Amended) The integrated circuit die of claim 15, where: 

Allowable Subject Matter
Claims 1, 3-10, 13-16, 18 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1 and 13 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding receiving radio frequency (RF) signals, via a MEMS radar transducer, and where the first and second slave dies are arranged horizontally within a tier of the chip-carrier package; along with the other claimed limitations. The closest prior art of record teaches ultrasonic MEMs transducers packed in a stacked chip arrangement (see Lee paragraphs 66 and 74).
Because claims 3-10, 12-16, 18 and 26 depend directly or indirectly on independent claims 1 and 13, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181